Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM 2022-001
Release Date: 5/6/2022
CC:INTL:B03:JPCowan
POSTS-124875-21
UILC: 861.08-00
date:
to:

from:

May 03, 2022
John Hinding
(Director, Cross Border Activities Practice Area)

Peter H. Blessing
Associate Chief Counsel (International)

subject: Allocation and Apportionment of Deferred Compensation Expense for Purposes of

Calculating Section 250 Foreign-Derived Intangible Income

This memorandum responds to your request for assistance under sections 250 and
861.1 This memorandum addresses the proper method of allocation and apportionment
under the section 861 regulations of deferred compensation expense (DCE) for
purposes of computing a taxpayer’s Foreign-Derived Intangible Income (FDII)
deduction. For purposes of this memorandum, DCE refers to an expense that is
deductible by a taxpayer in a taxable year but that relates to personal services
performed for the taxpayer in a prior taxable year or years. 2 This advice may not be
used or cited as precedent.
ISSUE

1 In 2009, the Associate Chief Counsel International (ACCI) issued a Generic Legal Advice Memorandum

(GLAM 2009-001) dealing with the allocation and apportionment of deferred compensation expense for
purposes of computing a taxpayer’s qualified production activity income and the section 199 deduction.
This memorandum reflects the reconsidered advice of the Office of ACCI. GLAM 2009-001 does not
represent the position of the Office and is obsolete.
2

This memorandum does not address when DCE is capitalizable to inventory under section 263A or 471.
The treatment of DCE in this situation is outside the scope of this memorandum.

POSTS-124875-21

2

For purposes of determining the FDII deduction, what is the proper method of allocating
and apportioning DCE that relates to services provided prior to the effective date of
section 250 pursuant to section 861, and, to what extent, if any, does this method differ
from the statutory requirement under I.R.C. §250(b)(3)(A)(ii) that deductions be
“properly allocable” to deduction eligible income?
CONCLUSION
Section 861 requires that taxpayers determine the factual relationship of a deduction to
a class of gross income and to the statutory and residual groupings of gross income
within that class of gross income. A taxpayer’s apportionment methodology must reflect
“to a reasonably close extent the factual relationship between the deduction and
grouping of gross income.” Temp. Treas. Reg. § 1.861-8T(c)(1). Even though DCE
may relate to gross income derived by the taxpayer in a prior taxable year, it must be
allocated to a class of gross income, and apportioned based upon the relevant grouping
or groupings within the class that exists in the taxable year the deductions are taken into
account under generally applicable federal income tax accounting rules. Under general
federal income tax principles, the law in effect for the taxable year in which deductions
are taken into account is applied in determining how deductions relate to a class of
gross income, including which statutory groupings are relevant to apportionment of
expenses within such class and the manner of apportionment. With respect to the
Facts below, because the class of gross income to which the DCE taken into account
(i.e., deducted) in 2018 relates is comprised of DEI and FDDEI, the deductions must be
apportioned between those groupings of income in that year. The same conclusion
applies under the “properly allocable” standard. The use of consistent standards for
characterizing both the income and the expenses related to that income that are
recognized in a taxable year is necessary to accurately measure the income eligible for
the FDII deduction.
FACTS
Corporation X manufactures and sells Product A to both related and unrelated
distributors. Corporation X is an accrual basis taxpayer with a calendar taxable year.
Corporation X has been in existence since 2010 when it began manufacturing Produc t
A. Beginning in 2018, Corporation X claimed the deduction pursuant to section 250 for
FDII. For purposes of the FDII 250 deduction, the majority of Corporation X’s gross
income in 2018 and later is deduction eligible income (DEI), and a significant portion of
that is claimed as foreign-derived deduction eligible income (FDDEI).
In addition to paying its employees’ salaries on a regular basis in cash, since 2014
Corporation X has compensated employees with stock-settled restricted stock units
(RSUs). A stock-settled RSU is an unsecured and unfunded promise by Corporation X
to deliver one or more shares of stock to the service provider at a future date following a
specified vesting condition. Corporation X’s RSUs are designed to reward and retain
employees over several years and vest after four years of continuous service. The
terms of the RSU provide that delivery of substantially vested shares will occur on the

POSTS-124875-21

3

date the vesting condition is satisfied. For example, on January 1, 2014, Corporation X
grants an employee a stock-settled RSU that entitles the employee to 1,000 shares of
Corporation X common stock if the employee continues to provide services to
Corporation X until January 1, 2018. On January 1, 2018, the employee satisfies the
vesting condition and Corporation X initiates delivery of the 1,000 shares of stock.
Corporation X properly claims a deduction for the related expense in 2018. 3
With respect to deductions allocable to Corporation X’s sole class of gross income –
i.e., income from sales of Product A – but which are not clearly related to one of the
exceptions to DEI listed in section 250(b)(3)(A)(i) comprising the residual grouping,
Corporation X claims that DCE relating to the performance of services prior to 2018,
that is prior to the effective date of section 250, should be apportioned to the residual
grouping and thus will not reduce gross DEI or FDDEI, but will still reduce other gross
income in the residual grouping that is recognized in 2018. Thus, for RSU expenses
that are deductible under sections 83 and 162 in 2018 and later, Corporation X claims
that some portion of the deduction factually relates to an earlier taxable year prior to the
section 250 effective date.
LAW AND ANALYSIS
Section 250 Background
The Tax Cuts and Jobs Act, Pub. L. 115-97, 131 Stat. 2054 (hereafter “TCJA”), enacted
section 250, which provides for a deduction with respect to both Global Intangible LowTaxed Income (GILTI) and (the subject of this GLAM) Foreign-Derived Intangible
Income (FDII). The FDII deduction is only available to domestic corporations and is
effective for taxable years beginning after December 31, 2017. The starting point for
the calculation of a taxpayer’s FDII deduction is deduction eligible income (DEI). DEI is
the excess of a domestic corporation’s gross income, determined without regard to
certain excluded categories of income, over the deductions properly allocable to such
gross income. I.R.C. §250(b)(3). Foreign-derived deduction eligible income (FDDEI) is
a subset of DEI. FDDEI is generally any DEI which is derived from (1) sales of property
to a foreign person which the taxpayer establishes is for a foreign use; and (2) services
which the taxpayer establishes are provided either to a person, or with respect to
property, located outside of the U.S. I.R.C. § 250(b)(4). The taxpayer’s FDII deduction
is the product of a fixed percentage, currently 37.5%, and the portion of the taxpayer’s
DEI (less a deemed return to certain qualified business assets) equal to the ratio of the
taxpayer’s FDDEI over its DEI. See I.R.C. §250(b)(1)-(2).

3

As the name indicates, the compensation element of DCE may consist of other items such as pension
payments, retiree medical payments, stock options, and other forms or types of compensation that may
relate to an earlier period. However, for the sake of brevity this GLAM omits a discussion of types of DCE
other than the RSUs described herein. Further, the analysis in this GLAM may apply to deductions other
than compensation that may be seen as relating to an earlier period, such as a warranty payment
resulting in a deduction allowable in 2018 that was incurred in respect of a product sold in an earlier year.

POSTS-124875-21

4

The regulations implementing FDII made conforming amendments to Treas. Reg. §
1.861-8 providing that section 250(b) is an “operative section” 4 for purposes of the
section 861 regulations.5 These amendments are applicable to taxable years beginning
on or after January 1, 2021. Under the section 250 regulations therefore, deductions
are allocated to gross DEI and gross FDDEI under the section 861 regulations. See
Treas. Reg. § 1.250(b)-1(d)(2)(i). For taxable years beginning before January 1, 2021,
taxpayers may, for purposes of determining DEI and FDDEI, allocate and apportion
deductions in accordance with the principles of the section 861 regulations. If, for
taxable years beginning before January 1, 2021, taxpayers do not apply the principles
of the section 861 regulations, then the statutory “properly allocable” standard applies.
See I.R.C. § 250(b)(3)(A)(ii).
For purposes of the FDII regulations, gross RDEI means gross DEI that is not FDDEI.
Treas. Reg. §1.250(b)-1(c)(14). Expenses allocated and apportioned to gross DEI are
then further allocated and apportioned between gross RDEI and gross FDDEI. See
Treas. Reg. § 1.250(b)-1(d)(2)(i). The allocation and apportionment of expenses can
increase the FDII deduction either by associating deductions with types of income
excluded from DEI, thereby increasing DEI, or by associating deductions with RDEI,
thereby increasing the ratio of FDDEI to DEI. Accordingly, the allocation and
apportionment of deductions is of particular importance to the final amount of a
taxpayer’s FDII deduction.
Section 861 and “Properly Allocable” Background
Under section 861 and the section 861 regulations, a deduction is allocated to a class of
gross income, and then, if necessary, apportioned between the statutory and residual
groupings of gross income within that class. Treas. Reg. § 1.861-8(a)(2). The
allocation and apportionment of a deduction is based on the factual relationship of the
deduction to a class of gross income.
Treas. Reg. § 1.861-8(b)(1) provides that the classes of gross income are not
predetermined but must be determined on the basis of the deductions to be allocated
and that some deductions may be factually related to all of the taxpayer’s gross income,
rather than to a particular class of gross income. Treas. Reg. §1.861-8(b)(2) provides
that a deduction is considered definitely related to a class of gross income, and
therefore allocable to such class, if it is incurred as a result of, or incident to, an activity
or in connection with property from which such class of gross income is derived.
4

An operative section is a provision of the Internal Revenue Code that requires the determination of
taxable income from a specific activity or source. See Treas. Reg. § 1.861-8(f)(1).
5
The term “section 861 regulations” means sections §§1.861-8, 1.861-8T, 1.861-9, 1.861-9T, 1.861-10,
1.861-10T, 1.861-11, 1.861-11T, 1.861-12, 1.861-12T, 1.861-13, 1.861-14, 1.861-14T, 1.861-17, and
1.861-20. Treas. Reg. §1.861-8(a)(1). Regulations implementing the section 250 FDII deduction use
slightly different terminology to refer to regulations under section 861 and omit the reference to Treas.
Reg. § 1.861-20 which did not exist in finalized form when the section 250 regulations were promulgated.
See Treas. Reg. § 1.250(b)-1(d)(2)(i).

POSTS-124875-21

5

Where a deduction is incurred as a result of, or incident to, an activity or in connection
with property that generates, has generated, or may reasonably be expected to
generate gross income, it shall be considered definitely related to that gross income as
a class whether or not any gross income in that class is accrued during the taxable
year. Id. The regulations also provide that if a deduction is definitely related to a class
of gross income, the deduction will be allocated to that class even if the amount of the
deduction exceeds the gross income in that class for the taxable year, including if there
is no gross income in that class in the taxable year. Treas. Reg. §1.861-8(d)(1). Thus,
a deduction may be factually related to an activity, such as the production of a particular
product, and allocated to the class of gross income derived from that activity,
notwithstanding that in a particular taxable year the actual gross income recognized in
connection with the activity is insignificant, or is recognized in an earlier taxable year, or
in a subsequent taxable year.
Once allocated to a class of gross income, expenses are then associated with one or
more groupings of income within that class based on the relevant categories of income
defined under the Code section at issue. The term statutory grouping means the gross
income from a specific source or activity which must first be determined in order to
arrive at taxable income. See Treas. Reg. § 1.861-8(a)(4). The income that is relevant
for determining the application of the particular Code section here, is the statutory
grouping of gross income for purposes of applying section 250(b) as an operative
section. Other income belongs to the residual grouping. Id. As with the allocation of a
deduction to a class of gross income, the apportionment of a deduction to a statutory
grouping of gross income must be made in a manner that reflects the factual
relationship between the deduction and the statutory grouping of gross income. Temp.
Treas. Reg. § 1.861-8T(c)(1). A taxpayer may apportion the deduction using various
bases and factors provided the method or basis (e.g., comparison of units sold or gross
income amounts) “reflects to a reasonably close extent the factual relationship between
the deduction and grouping of gross income.” Id.
A taxpayer must furnish, if requested, information supporting the factual relationship, for
purposes of both allocation and apportionment, of the deduction to the class of gross
income and to the statutory grouping of gross income. Treas. Reg. § 1.861-8(f)(5).
As noted above, if for taxable years beginning before January 1, 2021, taxpayers do not
apply the principles of the section 861 regulations, then the statutory “properly allocable”
standard applies. See I.R.C. § 250(b)(3)(A)(ii). Although statutory provisions frequently
use the term “properly allocable” and some cases have had reason to interpret that
standard, the case law does not offer guidance helpful in determining how that standard
should be applied in the context of section 250. In adopting regulations to implement
statutory provisions using the “properly allocable” standard, the Treasury Department

POSTS-124875-21

6

and the IRS have frequently used the section 861 regulations, which rely on a factual
linkage of income and expense.6
Other Relevant Tax Accounting Authorities and Relationship to Section 861
Taxable income is generally defined as gross income minus the deductions allowed by
Chapter 1 of the Internal Revenue Code. I.R.C. §63(a). In computing taxable income
under section 63, the items specified in sections 161 through 199A are allowed as
deductions. I.R.C. §161. Under section 162(a)(1), the ordinary and necessary
expenses paid or incurred during the taxable year in carrying on a trade or business are
allowed as deductions, including a reasonable allowance for salaries or other
compensation for personal services actually rendered. In general, section 83(a)
provides that when property, such as stock, is transferred in connection with the
performance of services, the fair market value of the property (less any amount paid for
the property by the service provider) is included in the gross income of the person who
performed the services in the first taxable year in which the rights to the property
become transferable or are no longer subject to a substantial risk of forfeiture. Section
83(h) generally provides that an employer’s deduction for property transferred to an
employee is equal to the amount included in the employee’s gross income. The
deduction is allowed in the taxable year in which or with which ends the taxable year in
which such amount is included in the gross income of the person who performed the
services.7
Under section 441(a), taxable income is computed on the basis of the taxpayer’s
taxable year. The term ”taxable year” typically means the taxpayer’s annual accounting
period if it is a calendar year or fiscal year. I.R.C. §441(b)(1).
Section 461(a) provides that the amount of any deduction or credit shall be taken for the
taxable year which is the proper taxable year under the method of accounting used in
computing taxable income. Treas. Reg. § 1.461-1(a)(2)(i) provides that under an
accrual method of accounting, a liability is incurred, and generally is taken into account
for Federal income tax purposes, in the taxable year in which all the events have
occurred that establish the fact of the liability and the amount of the liability can be
determined with reasonable accuracy, and economic performance has occurred with
respect to the liability.
Sections 861(b) and 862(b), respectively, describe how taxable income is computed
from sources within and without the United States. From the items of specified gross
income listed in sections 861(a) and 862(a), respectively, expenses are deducted and
the remainder is included as taxable income from sources within the United States or
without the United States. See I.R.C. §§ 861(b) and 862(b). Although sections 861 and
862 only refer to sourcing of income, Treas. Reg. § 1.861-8(a)(1) provides that the rules
6

See, e.g., I.R.C. §199(c)(1) and Treas. Reg. § 1.199-4(d); I.R.C. §250(b)(3)(A)(ii) and Treas. Reg. §
1.250(b)-1(d)(2)(i).
7
I.R.C. §83(h).

POSTS-124875-21

7

apply, “in determining taxable income of the taxpayer from specific sources and
activities under other sections of the Code, referred to in this section as operative
sections.” Thus, the section 861 regulations provide that taxable income is computed
for purposes of a particular operative section such as section 904(d)(1)8 (the separate
foreign tax credit limitations), sections 871(b)(1) and 882(a)(1) 9 (effectively connected
taxable income for nonresident alien individuals and foreign corporations, respectively,
or section 250(b)10 (DEI and FDDEI).
Nothing in sections 861, 862 or the regulations thereunder modifies the general income
tax accounting provisions of sections 63, 83(h), 161, 162, 441, and 461. Further, no
judicial guidance or other authority has suggested that the statutory “properly allocable”
standard affects the meaning or operation of these income tax accounting provisions.
Accordingly, section 861 and the section 861 regulations, as well as the “properly
allocable” standard, are governed by the tax accounting principles of sections 63, 83(h),
161, 162, 441, and 461 in the same manner as those principles generally apply under
the Internal Revenue Code.
Analysis
Under section 861, Corporation X must determine the factual relationship between the
DCE and its gross income. As provided in Treas. Reg. § 1.861-8(b)(2), a deduction is
considered definitely related to a class of gross income, and therefore allocable to such
class, if it is incurred as a result of, or incident to, an activity or in connection with
property from which such class of gross income is derived. Corporation X’s sole class
of gross income is income from the manufacture and sale of Product A. For purposes
of applying section 250(b) as an operative section, gross RDEI and gross FDDEI are
treated as separate statutory groupings. See Treas. Reg. § 1.250(b)-1(d)(2)(i). The
items of gross income that are excluded from DEI under section 250(b)(3)(A)(i)(I)
through (VI) are in the residual grouping. Id. While most of Corporation X’s gross
income is deduction eligible income, some portion of Corporation X’s gross income is
excluded from DEI because it falls under one of the exceptions listed in section
250(b)(3)(A)(i)(I) through (VI).
In connection with a change in law, such as the introduction of the FDII deduction for
taxable years beginning in 2018 and later, certain taxpayers have asserted that a
deduction should not be treated as offsetting current year gross income in associating
expenses with related income under an operative section. Such taxpayers have argued
that an expense, such as DCE, which factually relates to a class of gross income, may
be said to relate to gross income in the class recognized in an earlier taxable year, such
that the current year’s deduction should only reduce gross income in the residual
grouping and not reduce gross income in the statutory grouping.

8

Treas. Reg. § 1.861-8(f )(1)(ii).
Treas. Reg. § 1.861-8(f )(1)(iv).
10
Treas. Reg. § 1.861-8(f )(1)(v)(N).
9

POSTS-124875-21

8

Under section 441, Corporation X’s taxable income is computed on the basis of its
taxable year, which is the calendar year. Under section 461(a), Corporation X’s
deductions are taken in the proper taxable year under the method of accounting used in
computing Corporation X’s taxable income. To the extent that RSUs issued by
Corporation X in 2014 vest, and shares are transferred to employees in 2018, the
employee’s income inclusion with respect to the shares occurs in 2018 and Corporation
X’s deduction for the DCE is properly taken in taxable year 2018.
Although the section 861 regulations envision that a deduction may be factually related
to a class of gross income even though no gross income is recognized in the current
taxable year, they do not (and cannot) change the taxable year in which an expense
accrues. Sections 83(h), 441, 461, 861, and 862 do not contemplate that an expense,
such as Corporation X’s DCE, may be accrued in a different taxable year than that
provided under generally applicable tax accounting rules, which here is the 2018
taxable year. Similarly, sections 441 and 461 provide no support under the “properly
allocable” standard for accruing expenses in an earlier taxable year.
Further, no authority suggests that an otherwise apportionable deduction for a taxable
year may be allocated to a particular grouping based on law applicable in a prior period,
or apportioned taking into account such prior period law. 11 A basic principle of the
federal income tax system is the annual accounting of income within a taxable year.
Burnet v. Sanford & Brooks Co., 282 U.S. 359, 365 (1931) and Healy v. Commissioner,
345 U.S. 278, 281 (1953). Additionally, the determination of the amount of gross
income and the allowable deductions for a taxable year depend upon the tax law in
effect in the particular year. Reo Motors v. Commissioner, 338 U.S. 442, 447-48
(1950). It follows that the determination of how expenses deducted in a taxable year
relate to a class of gross income must be governed by the tax laws in effect for the
same taxable year, including which statutory groupings are relevant to apportionment of
expenses within such class and the manner of apportionment.
It follows that, with respect to the facts in question, because the class of gross income
to which the DCE taken into account in 2018 relates is comprised of DEI and FDDEI in
2018, the deductions must be apportioned between those groupings of income in that
year. Any other approach would violate the requirement that the apportionment of
11

Section 861 also provides rules on the sourcing of gross income, in contrast to the rules on deductions
addressed herein. Treas. Reg. § 1.861-4 provides rules on the sourcing of personal service income,
including multi-year compensation arrangements where compensation is included in income in one year
but is attributable to a period that includes two or more taxable years. The source of multi-year
compensation is generally determined on a time basis over the period to which the compensation is
attributable. Treas. Reg. § 1.861-4 (b)(2)(ii)(E)-(F). Thus, these regulations recognize that the sourcing
of current year gross income may have a relationship to a prior taxable year (or years). However, these
regulations deal with the source of income rather than the treatment of deductions and, in contrast to
taxpayer’s position, do not use a prior taxable year’s Federal income tax law (or change the taxable year
in which gross income is recognized) to determine the source or amount of gross income recognized in
the current taxable year.

POSTS-124875-21

9

deductions within a class of gross income for a taxable year “must be accomplished in a
manner which reflects to a reasonably close extent the factual relationship between the
deduction and the grouping of gross income.” Temp. Treas. Reg. § 1.861-8T(c)(1).
The fact that the service period to which compensation expense is relevant straddles
the effective date of section 250 does not permit a taxpayer to depart from the normal
rule that the deduction for such expense must be allocated to (and apportioned to
groupings within) the class of gross income for the taxable year in which the deduction
may be claimed. By claiming the DCE expense may be allocated solely against
residual income rather than apportioned, Corporation X is in effect attempting to apply
the federal income tax law of an earlier period to such expense, with resulting distortion
of the amount of FDDEI.12
The conclusion that DCE deductions must be allocated to related income in a given
year based on the rules for characterizing income in effect that year is consistent with
precedent on the impact of changes in tax law. In other contexts, a change in law
requires that taxpayers and the Service abide by the change in law in computing taxable
income in a given taxable year notwithstanding that some aspect of the particular facts
and circumstances may indicate a connection with an earlier taxable year. Although
dealing with income, not expenses, in the installment sale context it is well settled, for
example, that installment payments are subject to taxation under the provisions of the
law as are in effect at the time the gain is recognized. See Estate of Kearns v.
Commissioner, 73 T.C. 1223, 1225 (1980) (citing Snell v. Commissioner, 97 F.2d 891
(5th Cir. 1938)), and Klein v. Commissioner, 42 T.C. 1000 (1964). For example, in
Snell, the taxpayer sold land on an installment basis in 1923 and apparently expected
that subsequent installments would be taxed at capital gains rates which applied in
1923. Id. at 892. However, Congress changed the type of property subject to capital
gain treatment such that installment gain recognized in 1924 and later would be taxed at
the higher ordinary rate. Id. The court concluded that by deferring gain until later years,
the gains “were left to fall under such provisions of the law as might be of [sic] force at
their maturity. That the law might be changed, not only in the tax rate but in any other of
its provisions, was a risk the taxpayer took in deferring the realization of his gains.” Id.
at 893. Similarly, under the so-called claim of right doctrine, where a taxpayer receives
income which the taxpayer is subsequently required to return, the taxpayer is entitled to
a deduction in the year of repayment although the tax benefit in the year of deduction
could differ from the increase in taxes on account of the income received in the earlier
year because of a change in rates for example. See Healy v. Commissioner, 345 U.S.
278, 284-85.13
In other specialized contexts, the expense allocation and apportionment rules allocate
and apportion expenses based upon current year sales notwithstanding a factual
12

The distortion arises because all gross income recognized in 2018 is eligible to be treated as DEI, but a
portion of expenses recognized in the same taxable year may be said to be associated with income
earned in prior years. In f act, under the taxpayer’s theory, the taxable income included in the statutory
grouping that is eligible for the FDII deduction may exceed the taxpayer’s actual taxable income.
13
Subsequently the claim of right doctrine was codified in section 1341. Section 1341 supports the
underlying annual accounting concept by providing relief from it in certain contexts.

POSTS-124875-21

10

connection to a different period. For instance, the regulations that allocate and
apportion research and experimental expenditures (hereafter, “R&E expenditures”)
acknowledge that R&E expenditures currently deductible “. . . are not reasonably
expected to produce any current income in the taxable year in which the expenditures
are incurred, and the regulations recognize that the results of R&E expenditures are
speculative.”14 Thus, R&E expenditures will over time “. . . ultimately result in the
creation of intangible property that will be used to generate income.” Treas. Reg. §
1.861-17(b)(1) (emphasis added). However, currently deductible R&E expenditures
must still be allocated to classes of gross income and apportioned between statutory
and residual groupings, thus offsetting gross income recognized in the current taxable
year and on the basis of the facts and applicable law for such taxable year.
Finally, the Treasury Department and the IRS adopted a rule in 2020 requiring that
certain damages payments be apportioned among statutory and residual groupings
based upon, as the case may be, relative amounts of gross income or relative asset
values in each grouping in the taxable year the deductions are allowed. 15 See Treas.
Reg. § 1.861-8(e)(5)(ii) and (iii). Although the regulatory provision does not explicitly
address a change in law, the rule clearly refers to apportionment factors in existence “in
the year the deductions are allowed,” and not in the prior year when the underlying
incident occurred. Example 17 (Treas. Reg. § 1.861-8(g)(17)) illustrates the rule when
there is in fact a change in law. That example addresses the allocation and
apportionment of expenses for legal damages arising from an event incident to the
production or sale of products and the provision of services. In Example 17, a
warehouse accident in 2016 is followed by a deductible damages payment in 2020.
The underlying substantive rule requires that such expenses for damages be allocated
to the class of gross income ordinarily produced by the assets involved in the event and
apportioned based upon the relative value of the assets in the class in each grouping in
the year the deductions are allowed. See Treas. Reg. § 1.861-8(e)(5)(ii). In the
Example, that year was 2020, at which point, pursuant to the TCJA, the separate
limitation category for foreign branch category income in section 904(d)(1)(B) was
relevant. Although Example 17 implicates section 904 as an operative section, rather
than section 250, it illustrates that the tax consequences of a deduction are based on
the federal income tax law in effect for the taxable year in which the deduction is
claimed even if events giving rise to the deduction occurred in a taxable year for which
the relevant federal income tax law differed.
In the instant case, the treatment of DCE deductions for purposes of determining the
FDII deduction should be similarly subject to taxation under the provisions of the law in
effect for the taxable year in which the deductions accrued, which is 2018.
Please call (202) 317-6936 if you have any further questions.

14
15

See Preamble to TD 9922, 85 FR 71998, 72008 (Nov. 12, 2020).
Changes to the regulations were promulgated in TD 9922, 85 FR 71998 (Nov. 12, 2020).

